PER CURIAM.
Granted. The district court is ordered to appoint counsel for relator and to hold a hearing at which it will determine whether misinformation with regard to relator’s eligibility for diminution of sentence pursuant to La.R.S. 15:571.3 (“good time”) constituted a material inducement for his guilty plea to armed robbery which precluded relator from entering a knowing and voluntary guilty plea “with eyes open,” Adams v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S.Ct. 236, 242, 87 L.Ed. 268 (1942), and entitles him to withdraw that plea. See State ex rel. Aleman v. State, 99-0488 (La.10/1/99), 745 So.2d 602.
TRAYLOR, J., would deny the writ.